 CATTLEMENS SADDLE AND SIRLOIN83Twin Falls Feeding Co.,Inc. d/b/a Cattlemens;Winton Land and Cattle Co., Inc.,d/b/a Cattle-mens Saddle and SirloinandDavid CombBartenders and CulinaryWorkers Union Local No.770, Hoteland Restaurant Employees and Barten-ders InternationalUnion, AFL-CIOandDavidComb. Cases 20-CA-6731 and 20-CB-2469July 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn March 22, 1972, Trial Examiner GeorgeChristensen issued the attached Decision in thisproceeding.Thereafter, theGeneral Counsel, theRespondent Employer, and the Charging Party filedexceptions and supporting briefs. The RespondentUnion filed limited cross-exceptions and a beef insupport thereof and in support of the remainder ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings,' and conclusions,and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be dismissed in its entirety.iWe note the following inadvertent error in the Trial ExamineesDecision,which does not affect our conclusion herein- All referencespertaining to the testimony ofBanksshould properly refer to the testimonyas that ofReedTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Trial Examiner:On December 7,8,and 9,1971, I conducted a hearing at Santa Rosa,California to try issues raised by a consolidated complaint'issuedJune 21,1971, based upon(in both cases)chargesfiled onMay 5, 1971 and amended charges filed on June 1,198NLRB No. 211971.2 The complaintalleges andthe Company3 and theUnion4 deny that they latter) violated'Section' 8(a)(1), (2)and (3) and 8(b)(1) and (2) of the National Labor RelationsAct, as amended, by executing a collective-bargainingagreement at a time theUnion didnot represent anuncoercedmajority of the employees covered thereby.All parties appeared by counsel and were afforded fullopportunity to adduce evidence,examine and cross-exam-ine witnesses,argue and file briefs. Briefs were filed by theGeneral Counsel, the Company and the Union.Based upon his review of the entire record, observationof the witnesses,perusal of the briefs and research, theTrial Examinerenters thefollowing:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe commerce facts andthe qualification at all pertinenttimesof the Company as an employerengaged incommercein a businessaffectingcommerceand the Unionas a labor organization within themeaning ofSection 2(2),(5), (6), and (7) of the Act are conceded by the parties andthe Trial Examiner so finds.II.THE ALLEGED UNFAIR LABOR PRACTICEA.The ContractItisundisputed that on December 4, 1970,5 theCompany and the Unionexecuteda contract wherein theCompany recognized the Unionas the exclusivecollective-bargaining representative for "all the employees employedby the Employer coming under the jurisdiction of theUnion." The contract contained a union shop provision,provisionsgoverning holidays, vacations, health andwelfare benefits and contributions, overtime, reportingpay, rates of pay, grievances and arbitration, etc., and atermination date of March 31, 1974, plus automatic rateincreases on April 1, 1971, April 1, 1972, and a wageopener on April 1, 1973.B.Contract Coverage and the UnitThe parties treated all employees classified as bartenders,waiters,hostesses,cocktailwaitresses,broilercooks,rThose portions of the complaintrelating to WintonLand & Cattle Co,Inc d/b/a Cattlemens Saddle and Sirloin at Santa Rosa, California, andLocal 770were settled during thecourse ofthe hearingThisDecisionthereforeshall concern only those portions ofthe complaint relating toTwin Falls Feeding Co, Inc, d/b/a Cattlemens at Petaluma,California,and theUnion's activitiesrelated thereto.2The Trial Examinerdenied the Union's motion to dismiss thecomplaint groundedon Comb's statusas a management consultant andstranger to the parties,withthe implication Comb was "fronting" aCompany attemptto evade its obligations undertheCompany-Unioncontractby filing thecharges andamended chargesalmost six months afterthe contract executionThe Trial Examinerreliedon the statutorylanguagepermittingany personto file a charge, withoutregardto his motive therefor3Twin Falls Feeding Co,Inc d/b/a Cattlemens,hereafter called theCompany4Bartendersand Culinary Workers Union Local No 770,Hotel andRestaurant Employees and Bartenders International Union,AFL-CIO,hereafter called theUnion or Local 7705While one witnessfor the Company (Geary)contended that thecontract was signed on December3, 1970,the General Counsel concededthat the sequence of events supported the testimony of Union witnesses andthe Union's contention that the contract was signed on December4, 1970. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDmiscellaneouskitchenhelp, saladman, bus boys, anddishwashers as "employees . . . . under the jurisdiction ofthe Union."The Company listed 65 employees on its active payroll inthe foregoing classifications on December 3, 1970 (the daybefore the contract was signed), namely:BartendersBus BoysCrosbyBarberNewtonCarlsenVerduzcoChism, B.Chism, S.WaitersHolloway, W.BanksJacobsenBeamanKulaCary, D.MartinezConklinMcCarthyGiovannoliPelsHandStockHansenTegnellIsaakThurmanLeslieWilsonLomassonMerkelBroiler CooksReedVan ZanteBallanceWeeksBrantGunheimHostessesHolloway, J.Cary, K.PageFlemingRileyFortuneRotnickiTavernaSchweitzerhofCocktailWrightWaitresses SaladmanCoxDelmartiniCusterGarrettMisc. KitchenGoldwaterDoddIelmorineHoganManciniJohnsonNewtonMearsSimmonsObergVan EijkSteidingWebsterWheelwrightDishwashersBeachBruckerFarrisThe General Counsel and the Union agree that barten-der Verduzco was not within the unit on December 4, 1970,inview of undisputed evidence that Verduzco wasregularly employed at Cattlemens Saddle & Sirloin inSantaRosa, only worked 2 days at Cattlemens inPetaluma, and worked the 2 days in question afterDecember 4, 1970.The General Counsel and the Union also agree thatkitchen helper Dodd was not within the unit on the basis ofundisputed evidence that Dodd did not commence workuntil December 8, 1970.On the basis of the foregoing, the Trial Examiner findsthatVerduzco and Dodd were not within the unit onDecember 4, 1970, reducing it to 63 employees.The General Counsel contends that bartender Newton,waitersBanks and Reed, and bus boy Stock weresupervisors on December 4, 1970, and should be excludedfrom the unit.The Union contends that on December 4, 1970, broilercooksBallance and J. Holloway, dishwashers Beach,Brucker,and Farris, and waiter Isaak were casualemployees; kitchen employee Steiding was a supervisoryemployee; and kitchen employee Hogan and cocktailwaitressWebster were not employees of the Company. Onthose grounds, the Union seeks to exclude those employeesfrom the unit.The issues raised by these contentions shall be resolvedbelow.1.SteidingCompany President Gillham and Assistant ManagerVanderford testified that Steiding was a salaried employeein charge of the kitchen. Gillham stated that his dutieswere to prepare cooked vegetables and salads and to keepthe kitchen area neat and clean and that Steiding did notprepare meat other than placing it on skewers for beef-ka-bob orders. Steiding's name was listed by the Companyunder the classification of miscellaneous kitchen employee.All other employees so classified other than Steiding werepaid an hourly rate. While Gillham stated that Steiding didnot direct the work of the other miscellaneous kitchenemployees, it is apparent from the size of the businessoperations and work force that Steiding alone did notprepare all the salads and vegetables, prepare all beef-ka-bob orders, and clean the kitchen area, so it is reasonableto infer that Steiding led and directed the other miscellane-ous kitchen employees in the performance of those duties.On the basis of the foregoing, the Examiner finds andconcludes that Steiding was a working leader of themiscellaneouskitchenemployeesproperly includablewithin the unit.2.Webster and HoganThe payroll records of the Company show that Webster,a cocktail waitress, drew pay from the Company in theAugust 15 to 31, 1970 payroll period, drew no pay betweenSeptember 1, 1970 and January 15, 1971, and again drew' ay in the January 15 to 31, 1971 payroll period. AssistantManager Vanderford testified that Webster was removedfrom the payroll in August of 1970 at her own request.Vanderford further testified that while Webster indicatedthat she wanted to come back at some future time, therewas no definite date or time agreed upon, and Webster was1 CATFLEMENS SADDLE ANDSIRLOIN85informed that when she wanted to return, the Companywould let her come backif there was an opening available atthat time.From the above, it is clear that Webster voluntarily lefttheCompany's employ in August of 1970 withoutexpectation of future employment unless at some indefinitefuture date she chose to apply for employment and theCompany had a vacancy in its cocktail waitress classifica-tion.On the basis of the foregoing, the Examiner finds andconcludes thatWebster was not an employee of theCompany on December 4, 1970 and therefore is excludedfrom the unit, reducing the unit to 62 employees.Hogan worked as a miscellaneous kitchen employeeduring the November 15 to 30, 1970 payroll period, he didnot work between December 1, 1970 to January 14, 1971,and again worked during the January 15 to 31, 1971payroll period. Vanderford testified that Hogan did notwork between December 1, 1970 and January 14, 1971because he did not want to work during that period andwas not needed.There was no understanding that Hogan would only bereemployed after November 30, 1970 upon request if avacancy existed in the miscellaneous kitchen employeeclassificationand his nonworking period was of briefduration.On the basis of the foregoing, the Examiner finds andconcludes that Hogan was an employee of the Company ina classificationwithin the unit on December 4, 1970.13.Ballance, J. Holloway, Beach, Bruckner, Farris,and IsaakBroiler cook Ballance worked 13-3/4 hours during theDecember 1 to 15, 1970 payroll period and commensuratehours immediately before and thereafter.Broiler cook J. Holloway worked 10-3/4 hours duringthe December 1 to 15, 1970 payroll period, and commensu-rate hours immediately before and thereafter.Dishwasher Beach worked 19-1/2 hours during theDecember 1 to 15, 1970 payroll period, many more hoursimmediately before and fewer hours immediately there-after.Dishwasher Brucker worked 17-3/4 hours during theDecember 1 to 15, 1970 payroll period, many more hoursimmediately- before and fewer hours immediately there-after.Dishwasher Faros worked 8 hours during the December1to 15, 1970 payroll period and a greater number of hoursboth immediately before and thereafter.Waiter Isaak worked 12-1/4 hours during the December1to 15, 1970 payroll period and a few hours moreimmediately before and thereafter.None of the sixemployees just named were on regular work schedules.All six were college students at all times pertinent to thisproceeding, as were most of the Company's employees.Only 10 of the 62 employees remaining in the unit(according to the Examiner's findings entered heretofore)were nonstudents,6 and only 4 of these 10 were on regularwork schedules.7 Thus the scheduling of hours for 58 of the62 employees remaining in the unit were flexible andadjusted to student needs and those of the restaurant.8Itwas stipulated that none of these six employees signedunion authorization cards prior to December 4, 1970.Other employees within the 62 remaining within the unit,on whose behalf the Union submitted authorization cardspurporting to be signed on or immediately prior toDecember 4, 1970, also worked hours commensurate withthose of these six,9 the Union, however, did not seek theirelimination from the unit as "casual" employees. It isfurthernoted that the Union did not refrain fromaccepting initiation fees and dues from Ballance andIsaak.ioIn the judgment of the Examiner these six employees,and others similarly situated, worked a sufficient numberof hours during times pertinent to this proceeding in unitclassifications to qualify as employees within the unit onDecember 4, 1970. The Trial Examiner therefore finds andconcludes that Ballance, J. Holloway, Beach, Brucker,Faros, and Isaak were employees within the unit onDecember 4, 1970.4.Newton, Banks, Reed, and StockIn a list prepared by the Company from its payrollrecords of employees within the unit on December 3, 1970,the Company listed Newton among the bartenders, Banksand Reed among the waiters, and Stock among the busboys.AssistantManager Vanderford stated that onlyNewton, of the four, was a full-time, regularly scheduled"employee.The Company raised no question concerning theexclusion of any of the four at the time the Union soughtrecognition as their exclusive collective-bargaining repre-sentative on December 4, 1970 and all four were includedwithin the unit covered by the contract.12 All four signedunion membership applications and submitted them to theUnion on December 3, 1970. It is undisputed that as of thecrucial date (December 4, 1970) all four spent all but asmall portion of their time performing the work of theirrespective classifications.Company President Gillham termed Newton his "barmanager." Banks testified, however, that Newton was notso-called by the employees. Newton was not listed underthat title in Company records. Gillham also testified thatonly Newton and Greenwell, the Company's manager as ofDecember 4, 1970, ' had the authority to order liquor.Gillham further testified that Newton directed the work ofthe other bartenders, had authority to recommend theirhiring and firing, and set up their work schedules. His6HostessesK.Cary and Fortune,miscellaneous kitchenemployeesHogan, Johnson,Mears,and Steiding, cocktail waitresses Cox andGoldwater, broiler cook Wright, and bartender Newton.7Newton, Johnson, Mears, and Steiding8Therestaurant's businessvanedfromday to day and weekto week,with the heaviest volume on weekendsand around holidays9 See, for example, the hoursworked by bus boy S Chismand waiterGiovannoh10The record does not disclose whether such fees and dues wereaccepted from the other four.iiVanderford defined a regularly scheduled employee as one who wasscheduled to work the same shift,hours, and days from week to week12Nor did the Company seek to exclude Steiding,who was in charge ofthe kitchen,or the "head cocktail waitress" mentioned by Gillham in thecourse ofhis testimony. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimonywas not corroborated by Vanderford or byBanks, and neither Newton nor Crosby testified. Gillhamcould not cite any instances wherein Newton had exercisedhis alleged powers to recommend a hire or fire. As ofDecember 3, 1970 there was only one other bartenderlisted in the employ of the Company, Crosby. Gillham alsostated that Newton decided when to close the bar (mainlybecause the manager, Greenwell, and the assistant manag-er,Vanderford, usually left when the dining room closed,while the bar remained open to a later time).13 Newton waspaid $2 more per shift than the other bartender.Gillham again was the sole witness to alleged supervisoryduties performed by Reed, Banks, and Stock; neither Reednor Stock was called, Banks' testimony was limited almostentirely to his organizational activities on behalf of theUnion, and Vanderford limited her testimony to payrollinformation concerning thethreeand corroboration (oncross-examination by the Union) of Gillham's testimonythat the three spent all but a small portion of their timeperforming the duties of their classifications (waiting ontable, cleaning tables).While Gillham termed Reed and Banks as "headwaiters"and Stock as "head bus boy," Company records reflectthat on December 3, 1970 they were carried under the titleof waiter and bus boy.Gillham further testified that all three prepared the workschedules of the employees in their respective classifica-tions, including days off,14 had the power to recommendthat the employees in their classifications be hired orfired,15 and that Banks and Reed assigned the waiters tostations and decided when to open and close waiterstations. It is undisputed that Reed and Banks, a formeremployee of another restaurant operated by Gillham andhis associates at RedondoBeach,California, were paid $20per month over the rate of pay they receivedas waiters,while Stock was paid 25 cents per hour more than the otherbus boys.The Board has held in prior decisions that the power toorder supplies, such as Newton's coextensive power withthe manager to order liquor, is a routine responsibility notcalling for the exercise of such independent judgment as toqualify the employee with such power as a supervisorunder the Act.16 The discretion to close the bar after themanager and assistant manager left for the day falls in thesame category, as does the power of Banks and Reed toassign waiter stations and open and close them.17 The workscheduling assignment likewise appears routine, not involv-ing independent judgment of the type contemplated bySection 2(11) of the Act.18 As to the alleged power of the13The restaurant at times pertinent only opened for dinner;the diningroom was open from 5 p in. to 10 p in. on weekdays, 5 p in. to I 1 p.m onFridays and Saturdays, and 4 p.m. to 10 p.m on Sundays The bar openedat the same starting times but normally did not close until patronagedwindled away, normally a few hours after the close of the dining room.14The scheduling consisted of consulting employees within the twoclassifications concerning their class schedules,study needs,and availabili-ty, submitting that information to Vanderford, and her preparation andposting of work schedules based on that and other information secured byor supplied to her for successive 2-week periods15The record fails to establish that Banks, Reed, and Stock wereinformed of their alleged power to recommend the hiring or firing ofemployees,that other employees were so informed,or that the three evermade any such recommendationsGillham's testimony that Stock dis-charged several bus boys is discredited in view of his vagueness, inability tofour supposed supervisors to recommend hiring and firing,in view of the fact there is no record evidence that eitherthe four employees or the employees they allegedlysupervised knew of the existence thereof and the absenceof any credible evidence of its exercise, the Examinerdiscredits the testimony of its existence and finds andconcludes that such power and exercise was limited to themanager and assistant manager of the restaurant. In theabsence of any detail evidence, the Examiner finds andconcludes that any leading and directing of the work ofsimilarly classified employees by Newton,Banks, Reed,and Stock was of a routine nature normally performed by aworking leader, as in the case of Steiding. The extra payenjoyed by Newton, Banks, Reed, Stock, and Steiding isreadily attributable to the extra routine responsibilitiesassigned to them and their superior experience and ability.Based upon the foregoing, the Trial Examiner finds andconcludes that Newton,Banks,Reed,and Stock did notpossess or exercise sufficient independent judgment in theperformance of their job duties to qualify as supervisorswithin the meaning of Section 2(11) of the Act, and aretherefore included within the unit as of December 4, 1970.The Examiner therefore finally finds and concludes thatonDecember 4, 1970 the unit consisted of the 62employees named and classified in the preceding portion ofthisDecision, excluding Dodd, Verduzco, and Webster.C.The Union MajorityThe Company's employees initiated the Union's organi-zation campaign, by appointment of a committee fromamong their number to contact the Union and set up ameeting. The requestedmeetingwas held on December 3,1970,atwhich time a substantial number of unionmembership applications were executed by Companyemployees within the unit. An undetermined number ofadditional union membership applications were secured byBanks and Reed 19 during the rest of that day and thefollowingmorning and delivered to the union office.In the course of the proceeding the Union submitted intoevidence membership applications purporting to be signedby the following employees within the unit: BartendersCrosby and Newton; broiler cooksBrant,Page, Schweit-zerhof, and Wright; bus boys Barber, Carlsen, B. Chism, S.Chism,W. Holloway, Jacobsen, Kula, McCarthy, Stock,and Tegnell; saladman Delmartini; hostess K. Cary;cocktail waitresses Custer,Mancini, K. Newton, Van Eijk,and Wheelwright; and waitersBanks,Beaman,D. Cary,supply anydetails, referenceto Vanderfordas the one with such knowledge,and Vanderford's failure tosupplyany corroboration or detail.16Food Store Employees Union Local 347 [Heck's Inc.] v.N LRB, 418F 2d 1177 (C.A 9), enfg. in part 170 NLRB 178;Eckerd's Markets, Inc,183NLRB No. 4017Don the Beachcomber,163 NLRB 275.isCfPlasticWorkers Union Local 18 [Smko Manufacturing and ToolCompany] v N LR.B,369 F.2d 226 (C.A. 7), enfg. in part 149 NLRB 20119 In view of the TrialExaminer's finding that Banks and Reed were notsupervisorson or aboutDecember3 and 4,1970, he finds it unnecessary toresolve the General Counsel's contentionthat the Union's majority was"coerced" due tothe role Banksand Reed playedin seekingout the Union,delivering blankapplicationsto employees,and executing applications tothe Union CATTLEMENS SADDLE AND SIRLOINGiovannoli,Hand, Hansen, Leslie, Lomasson, Merkel,Reed, and Van Zante, a total of 34.Representatives of the Union and Banks testified thesubmitted applicationswere those secured from andexecuted by the Company employees whose names appearthereon either at the December 3, 1970 meeting andhanded to its representatives in attendance there or, by thefollowing day, handed to Reed or Banks and delivered bythe latter to the Union. These same applications or copiesthereof were submitted to the General Counsel's investiga-tor during the course of his investigation of the charge. TheGeneral Counsel, the Charging Party, and the Companydid not challenge the authenticity of the applications atany time during the course of the hearing.The Union takes the position that the General Counselhas the burden of establishinga prima faciecase that theUnion did not represent a majority of the Company'semployees within the unit at the time it asserted itsmajority representative status, offered to prove same, andsought and secured recognition as their exclusive collec-tive-bargaining representative and a contract covering theirrates of pay, wages, hours, and working conditions, asalleged in the complaint,20 and that the General Counselfailed to meet that burden in this case.The Union is correct; not only did the General Counselfail to produce evidence to support the complaintallega-tion that the Union did not represent a majority of the unitemployees on December 4, 1970 but also the RespondentUnion and Company affirmatively and without contradic-tion producedprima facieand unrebutted proof that, onDecember 4, 1970, the Union's secretary-treasurer,MissRiley, took the 34 applications secured from the Compa-ny'sunit employees to a meeting with Gillham, theCompany's president, and asserted that the Union repre-sented a majority of the Company's employees on the basisof those applications, which representation the Companypresident accepted, commenting that the Union's securingof the applications "shot him out of the saddle" withregard to any claim the Union did not represent a majorityof the Company's employees within the unit,21 and the two20CfAdam Goettl & Gust Goeid,d/b/a InternationalMetal Products Co,104 NLRB 1076, especially In 4 at 107821Gillhamdeclined theUnion's offer to checkthe applications,explaining that he intendedto let a couple of employees go and didn't wantto expose himself to the charge that he letthem goafter and because he sawtheywere unionadherents87thereupon executed the contract recognizing the Union asthe exclusive collective-bargaining representative of theunit employees.On the basis of the foregoing, the Trial Examiner findsand concludes: (1) the General Counsel failed to produceany proof that the Union did not represent a majority ofthe employees in the unit at the time the Company and theUnion signed a contract covering them, and (2) the Unionand the Company presentedprima facieand unrebuttedproof that the Union represented a majority of the unitemployees at the time the contract was signed; i.e., 34 ofthe 62 employees within the unit.In view of the foregoing findings and conclusions, theTrialExaminer shall recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.At all times pertinent the Company was an employerengaged in commerce in an industry affecting commerceand the Union was a labor organization within themeaning of Section 2(2), (5), (6), and(7) of the Act.2.The General Counsel failed to meet his burden ofproducingprima facieevidence supporting the complaintallegation that the Union did not represent a majority oftheCompany's employees within a unit covered by acontract executed by the Union and the Company onDecember 4, 1970 at the time they executed said contract.3.The Company did not violate Section 8(a)(1), (2),and (3) of the Act by executing the aforesaid contract.4.The Uniondid not violate Section 8(b)(1) and (2) ofthe Act byexecuting the aforesaid contract.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection10(c) of the Act,the Examiner issues the followingrecommended: 22ORDERThe complaint shall be dismissed in its entirety.22 In the eventno exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the NationalLabor Relations Board,the findings,conclusions, recommendations, and recommended Order herein shall, asprovidedin Sec. 102 48of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions, and Order,and allobjectionsthereto shall be deemed waived for all purposes.